Case 2:21-cv-02584-SB-JC Document 17 Filed 04/27/21 Page 1 of 3 Page ID #:550
Case 2:21-cv-02584-SB-JC Document 17 Filed 04/27/21 Page 2 of 3 Page ID #:551




constitute good cause. The Attachment to this Order describes the requirements in
more detail, and failure to comply with them will result in denial of the request
with prejudice.


 Trial ☐ Court ☒ Jury            (Tues., 8:30 a.m.)           12/7/21
 Pretrial Conference            (Fri., 11:00 a.m.)
 (including hearing on motions in limine)                    11/26/21

 Motion to Amend Pleadings/Add Parties                        6/28/21
 (Hearing Deadline)
 Discovery Deadline – Nonexpert                               8/27/21

 Discovery Deadline – Expert                                  8/27/21
   Initial Expert Disclosure                                  6/28/21
   Rebuttal Expert Disclosure                                 7/5/21
 Discovery Motion Hearing Deadline                            9/3/21

 Non-Discovery Motion Hearing Deadline                        9/3/21

 Deadline to File Motion to Remand                           05/14/21
 Settlement Conference Deadline
                                                              9/17/21
 ☐ 1. Mag. J. ☐ 2. Panel ☒ 3. Private
 Post-Settlement Status Conf. (Fri., 8:30 a.m.):              10/1/21
 Status Report Due (3 court days before):                     9/28/21
 Trial Filings (First Set) Deadline                           11/5/21

 Trial Filings (Second Set) Deadline                         11/12/21

         IT IS SO ORDERED.


cc: ADR




CV-90 (12/02)              CIVIL MINUTES – GENERAL             Initials of Deputy Clerk VPC

                                            2
Case 2:21-cv-02584-SB-JC Document 17 Filed 04/27/21 Page 3 of 3 Page ID #:552




                                          ATTACHMENT

The parties should prepare this case without expecting an extension of any pretrial
or trial deadline, even if the extension request is by stipulation. The Court applies
the same standard of good cause for all requests (whether opposed or unopposed).

A continuance will be granted only for good cause as defined in the Order above.
The showing shall be placed in a table in chronological order and shall include all
discovery and significant procedural events from the outset of the case in the
format illustrated below.

                                        Completed Work
     Date       Pty               Event                                  Explanation
    __/__/__     Π              Complaint
    __/__/__     Δ                Answer
    __/__/__     Π          Initial Disclosures
    __/__/__     Δ          Initial Disclosures
    __/__/__     Π    Interrog., RFPs, RFAs (Set #1) 1
    __/__/__     Δ    Interrog., RFPs, RFAs (Set #1)
    __/__/__     Π             Smith Depo
                                        Remaining Work 2
                                                         Detail: (1) why it was not already done; (2)
    __/__/__     Π              Jones Depo               prior efforts to complete it; and (3) why the
                                                         amount of time requested is necessary.

The requesting party/parties also must submit a proposed order in Word format
using the exact “CMO Extension Template” as provided on the Court’s website.

Failure to comply with the above requirements will result in the denial
of the request with prejudice.



1
    Each discovery item must be separately listed unless they all occurred on the same date.
2
  Each remaining discovery item must be listed separately with a proposed date for completion in
the first column, the party taking the discovery in the second column, a description of the
discovery in the third column, and an explanation in the fourth column of (1) why the discovery
was not already done, (2) the prior efforts to complete it, and (3) why the amount of time
requested is necessary.


CV-90 (12/02)                    CIVIL MINUTES – GENERAL                         Initials of Deputy Clerk VPC

                                                   3
